DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Status of Claims 
Claim(s) 1-8 and 15-18 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rindy (US 7886783)
As Per Claim 1, Rindy discloses A system comprising a tank [Fig. 2a, #12] for storing a food or beverage powder and a powder refilling container [Fig. 2a, #16] for refilling the tank with the food or beverage powder [abstract], wherein: 

 the powder refilling container [Fig. 2a, #16] comprises a powder outlet [Fig. 2a, #52], wherein external walls of the powder outlet [Fig. 2a, #52] comprise at least one second guiding groove [refer to annotated Fig. 2a, #B below; the examiner is interpreting the space created between the two walls of the outlet (52) as being a groove] and/or second pin; 

    PNG
    media_image1.png
    734
    775
    media_image1.png
    Greyscale

the powder outlet [Fig. 2a, #52] of the powder refilling container [Fig. 2a, #16] and the powder inlet [Fig. 2a, #32] of the tank [Fig. 2,a #12] is designed for cooperating together [Fig. 2b, #32 & #52] in order to create a connection and a path for the food or beverage powder between the powder outlet 
and the connection between the at least one second guiding groove [refer to annotated Fig. 2a, #B below]and/or second pin of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #12] and the at least one first guiding pin [Fig. 2b ,#36] and/or first groove of the powder inlet [Fig. 2b ,#32]  of the tank [Fig. 2a, #12] is designed so that, once the powder inlet [Fig. 2b, #52] and the powder outlet are connected [Fig. 2b, #32], the connection enables the positioning of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]: 
a first position wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2v, #16] is oriented upwardly relative to the tank [Fig. 2c, #12], and 
 a second position wherein the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16] is oriented downwardly relative to the tank [Fig. 2b, #12], and the system is configured to maintain the connection [Fig. 2c, #52 & #32] between the powder outlet and the powder inlet  [Fig. 2c, #52 & #32] as the powder outlet [Fig. 2c, #52] moves between the first position [Fig. 2b] and the second position [Fig. 2c] , and the upwardly oriented refilling container positions the powder outlet [Fig. 2c, #52] above an opposite end of the container [Fig. 2c, #16], and the downwardly oriented refiling container positions the powder outlet [Fig. 2b, #52] below the opposite end of the container [Fig 2b, #16].
As Per Claim 2, Rindy discloses wherein the connection between the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] and the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] is designed so that:
 the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is able to be connected to the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] if the powder outlet is oriented upwardly only [Fig. 2c, #52]; and

As Per Claim 3, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 1, #16] comprises a removable cover [Fig. 1, #18], and the connection between the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] and the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] is designed so that:
 in the first position, the cover closes [Fig. 2b, #18] the powder outlet [Fig. 2b, #52], and in the second position, the cover [Fig. 2c, #18] is removed from the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16; Col. 4, Lines 33-40; “…the bottle cap 18 operates between a sealing position wherein fluid communication between the anesthetic bottle 16 and the adapter 20 is prevented in an open position wherein fluid communication between the anesthetic bottle 16 and the adapter 20 is allowed…”].
As Per Claim 4, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is configured to be introduced in the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] according to an upwardly translation up to the first position [Fig. 2c, #52] or according to a downwardly translation down to the first position [Fig. 2b, #52].
As Per Claim 5, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is configured to move from the first position [Fig. 2c, #52] to the second position [Fig. 2b, #52] according to a rotation [Fig. 2c, #83]
As Per Claim 6, Rindy discloses a system comprising a tank [Fig. 2a, #12] for storing a food or beverage powder and a powder refilling container [Fig. 2a, #16] for refilling the tank with the food or beverage powder [abstract], wherein: 

 the powder refilling container [Fig. 2a, #16] comprises a powder outlet [Fig. 2a, #52], wherein external walls of the powder outlet [Fig. 2a, #52] comprise at least one second guiding groove [refer to annotated Fig. 2a, #B below; the examiner is interpreting the space created between the two walls of the outlet (52) as being a groove] and/or second pin; 

    PNG
    media_image1.png
    734
    775
    media_image1.png
    Greyscale

the powder outlet [Fig. 2a, #52] of the powder refilling container [Fig. 2a, #16] and the powder inlet [Fig. 2a, #32] of the tank [Fig. 2,a #12] is designed for cooperating together [Fig. 2b, #32 & #52] in order to create a connection and a path for the food or beverage powder between the powder outlet 
and the connection between the at least one second guiding groove [refer to annotated Fig. 2a, #B below]and/or second pin of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #12] and the at least one first guiding pin [Fig. 2b ,#36] and/or first groove of the powder inlet [Fig. 2b ,#32]  of the tank [Fig. 2a, #12] is designed so that, once the powder inlet [Fig. 2b, #52] and the powder outlet are connected [Fig. 2b, #32], the connection enables the positioning of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]: 
a first position wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2v, #16] is oriented upwardly relative to the tank [Fig. 2c, #12], and 
 a second position wherein the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16] is oriented downwardly relative to the tank [Fig. 2b, #12], and the system is configured to maintain the connection [Fig. 2c, #52 & #32] between the powder outlet and the powder inlet  [Fig. 2c, #52 & #32] as the powder outlet [Fig. 2c, #52] moves between the first position [Fig. 2b] and the second position [Fig. 2c] , and the upwardly oriented refilling container positions the powder outlet [Fig. 2c, #52] above an opposite end of the container [Fig. 2c, #16], and the downwardly oriented refiling container positions the powder outlet [Fig. 2b, #52] below the opposite end of the container [Fig 2b, #16].
As Per Claim 7, Rindy discloses wherein the receiving area  [Fig. 2c, #28] comprises a member [Fig. 2c, #26] for enabling: 
an introduction of the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] in the receiving area [Fig. 2c, #28] of the tank [Fig. 2c, #14] according to a translation up to the first position [Fig. 2c, #52], and a rotational movement [Fig. 2c, #83] of the powder outlet [Fig. 2c, #52] from the first position [Fig. 2b, #52] to the second position [Fig. 2c, #52].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rindy (US 7886783) in further view of Hu (US 2013/0092711)
As Per Claim 8, Rindy discloses all limitations of the invention except wherein said the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different powders.
Hu, much like Rindy pertains to a dosing device for a powder dispenser. [abstract] 
Hu discloses the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different powders. [Par. 2; “…The dispenser usually comprises several tanks for delivering different powders for example for producing different beverages like coffee, chocolate, soups…”] 
Hu discloses the benefits of the plurality of tanks so that the operator can refill the tank with whatever powder and still maintain consistency in delivery of the powder. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dispenser as taught by Rindy in view of the dispenser as taught by Hu to further include the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different 
Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rindy (US 7886783) in further view of Mendes (US 8870024)
As Per Claim(s) 15 & 17, Rindy discloses all limitations of the invention except wherein the powder outlet of the powder refilling container comprises a tube, and wherein the tube comprises a first pair of symmetric pins and a second pair of symmetric pins on external lateral sides of the tube.
Claim 16 (previously presented) The system according to Claim 15, wherein the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube.
Mendes, much like Rindy, relates to a dispensing apparatus for feeding a dispensable product. [abstract] 
Mendes discloses a tube [Fig. 13b, #17], and wherein the tube comprises a first pair of symmetric pins [Fig. 13B, #24d & #25e] and a second pair of symmetric pins [Fig. 13c, #22] on external lateral sides of the tube [Fig. 13C, #17].
Mendes discloses the benefits of the pins in that it allows movement of the chute to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the outlet as taught by Rindy in view of the pins as taught by Mendes to further include a tube, and wherein the tube comprises a first pair of symmetric pins and a second pair of symmetric pins on external lateral sides of the tube to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50]
As Per Claim(s) 16 & 18, Rindy discloses all limitations of the invention except the receiving area of the powder inlet of the at least one tank comprises a first guiding groove cooperating with the first pair of the symmetric pins of the tube, and a second guiding groove cooperating with the second pair of the symmetric pins of the tube.
discloses all limitations of the invention except wherein the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube.
Mendes, much like Rindy, relates to a dispensing apparatus for feeding a dispensable product. [abstract] 
Mendes discloses the receiving area of the powder inlet of the tank [Fig. 12, #17B] comprises a first guiding groove [Fig. 15, #23i] cooperating with the first pair of symmetric pins [Fig. 13B, #24d & #25e]  of the tube [Fig. 12, #17A], and a second guiding groove  [Fig. 12, #A below] cooperating with the second pair of symmetric pins [Fig. 13c, #22] of the tube [Fig. 12, #17A].
Mendes discloses the benefits of the pins in that it allows movement of the chute to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the outlet as taught by Rindy in view of the pins as taught by Mendes to further include the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50]
Response to Arguments
Applicant’s arguments filed 09/03/2021, with respect to Claim(s) 1 & 6 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 103 has been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761